 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    BROOK M. HURD, et al.                                    Case No. 2:16-cv-02011-GMN-PAL
 8                                          Plaintiffs,
 9            v.                                                            ORDER

10    CLARK COUNTY SCHOOL DISTRICT, et                        (Mot. Maintain Confid. – ECF No. 133;
      al.,                                                      Mots. to Seal – ECF No. 155, 136)
11
                                          Defendants.
12

13          This matter is before the court on Defendant Clark County School District’s (“CCSD”)
14   Motion to Maintain Confidentiality Designations and Seal Documents Previously Filed (ECF
15   No. 133) and Motions to Seal (ECF Nos. 135, 136). These Motions are referred to the undersigned
16   pursuant to 28 U.S.C. § 636(b)(1)(A) and LR IB 1-3 of the Local Rules of Practice. On February
17   19, 2019, the court held a status check in this case. Present was counsel for CCSD. Counsel for
18   Plaintiffs did not appear at the status check.
19          The Motions seek leave to maintain or file under seal various exhibits. This is a civil rights
20   action in which three non-verbal special needs children and their parents brought claims against
21   CCSD alleging physical abuse by a teacher. A protective order was entered in this case governing
22   documentation and testimony that is confidential, proprietary, or private information for which
23   special protection from public disclosure is warranted. Mar. 1, 2017 Order (ECF No. 35) (granting
24   Stipulated Confidentiality Agreement and Protective Order (ECF No. 33)).
25          The court has considered the Motions, Plaintiffs’ Response (ECF No. 140), CCSD’s Reply
26   (ECF No. 141), and the representations of defense counsel at the status check. Having reviewed
27   and considered the matter in accordance with the Ninth Circuit’s directives set forth in Kamakana
28   v. City and County of Honolulu, 447 F.3d 1172 (9th Cir. 2006), the court finds that CCSD has met
                                                          1
 1   its burden of establishing good cause for these documents to remain sealed.

 2          IT IS ORDERED: CCSD’s Motion to Maintain Confidentiality Designations and Seal

 3   Documents Previously Filed (ECF No. 133) and Motions to Seal (ECF Nos. 135, 136) are

 4   GRANTED.

 5          Dated this 20th day of February, 2019.

 6                                                       ____________________________________
                                                         PEGGY A. LEEN
 7                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
